DETAILED ACTION
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the control device determines whether recovery through an increase in the driving frequency of the motor of each of the compressor bodies is possible” in lines 14-16. This claim limitation is indefinite because it is unclear what is being “recovered”. The claim makes no reference to any kind of deficit that is in need of a “recovery”. Therefore, claim 1 is indefinite. 
Claim 1 recites the limitation “the pressure value” in lines 16-17. There is insufficient antecedent basis for this limitation in the claim. It should be noted that “the pressure value is also recited in dependent claim 2. Therefore, claim 1 is indefinite.
Claim 1 recites the limitation “the motor of the compressor body” in lines 18-19. This claim limitation is indefinite because it is unclear which motor and compressor body, of the plurality of compressor units, is being referred to. Therefore, claim 1 is indefinite.
Claim 2 recites the limitation “the compressor body” in lines 3-4. This claim limitation is indefinite because it is unclear which compressor body, of the plurality of compressor units, is being referred to. Therefore, claim 2 is indefinite.
Claim 3 recites, “wherein the control device performs next control of an increase of the number of the compressor bodies to be operated after a predetermined time has elapsed immediately after causing the number of the compressor bodies to be operated to increase.” This limitation is generally indefinite due to one or more grammatical errors; the precise scope of the claim cannot be determined by the Examiner. Therefore, claim 3 is indefinite.
Claim 4 recites, “wherein the control device performs next control of an increase of the number of the compressor bodies to be operated after confirming that the rotational speed of the motor reaches a steady value immediately after causing the number of the compressor bodies to be operated to increase.” This limitation is generally indefinite due to one or more grammatical errors; the precise scope of the claim cannot be determined by the Examiner. Therefore, claim 4 is indefinite.
Claim 4 recites the limitation “the motor” in line 4. This claim limitation is indefinite because it is unclear which motor, of the plurality of compressor units, is being referred to. Therefore, claim 4 is indefinite.
Claim 5 recites, “whether recovery through an increase in the driving frequency of the motor of each of the compressor bodies is possible is determined” in lines 9-11. This claim limitation is indefinite because it is unclear what is being “recovered”. The claim makes no reference to any kind of deficit that is in need of a “recovery”. Therefore, claim 5 is indefinite. 
Claim 5 recites the limitation “the pressure value” in lines 11. There is insufficient antecedent basis for this limitation in the claim. It should be noted that “the pressure value is also recited in dependent claim 6. Therefore, claim 5 is indefinite.
Claim 5 recites the limitation “the motor of the compressor body” in lines 13-14. This claim limitation is indefinite because it is unclear which motor and compressor body, of the plurality of compressor units, is being referred to. Therefore, claim 5 is indefinite.
Claim 6 recites the limitation “the compressor body” in line 3. This claim limitation is indefinite because it is unclear which compressor body, of the plurality of compressor units, is being referred to. Therefore, claim 6 is indefinite.
Claim 7 recites, “wherein next control of an increase of the number of the compressor bodies to be operated is performed after a predetermined time has elapsed immediately after the number of the compressor bodies to be operated is increased.” This limitation is generally indefinite due to one or more grammatical errors; the precise scope of the claim cannot be determined by the Examiner. Therefore, claim 7 is indefinite.
Claim 8 recites, “wherein next control of an increase of the number of the compressor bodies to be operated is performed after it is confirmed that the rotational speed of the motor reaches a steady value immediately after the number of the compressor 5 bodies to be operated is increased.” This limitation is generally indefinite due to one or more grammatical errors; the precise scope of the claim cannot be determined by the Examiner. Therefore, claim 8 is indefinite.
Claim 8 recites the limitation “the motor” in line 4. This claim limitation is indefinite because it is unclear which motor, of the plurality of compressor units, is being referred to. Therefore, claim 8 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Ren JP 2014-152698 A (translation provided).
Ren discloses, regarding claim 1, a gas compressor comprising: a plurality of compressor units 2A-2D each including a compressor body 20A-20D, a motor 19A-19D for driving the compressor body, and an inverter 18A-18D for controlling a rotational speed of the motor 19A-19D; and a control device 1 for controlling each of the inverters 18A-18D, wherein discharge pipes 10A-10D of the compressor bodies are merged with  one main discharge pipe 14 (via 12) and discharge pressure (measured at 15) of the main discharge pipe 14 is controlled through control of pressure of the respective discharge pipes 10A-10D by controlling, by means of the respective inverters 18A-18D, driving frequencies of the motors of the compressor bodies 20A-20D, and the control device 1 determines whether recovery through an increase in the driving frequency of the motor 19A-19D of each of the compressor bodies 20A-20D is possible, on the basis of the pressure value and a temporal changing amount of the discharge pressure of the main discharge pipe 14 (pressure of 12/14 is measured at 15; see disclosure of paragraph [0012] of the translation) when the driving frequency of the motor 19A-19D of the compressor body 20A-20D is being increased but has not reached an upper limit frequency (see paragraph [0015] of the translation), and controls an increase of the number of the compressor bodies 20A-20D to be operated (see paragraph [0012] and [0018] of the translation); Re claim 2, wherein the control device 1 calculates an insufficient gas amount and a remaining discharge capacity of the compressor body from the temporal changing amount of the discharge pressure and the pressure value and the control device 1 causes the number of the compressor bodies 20A-20D to be operated to increase when the remaining discharge capacity is smaller than the insufficient gas amount (see paragraphs [0021-0023] of the translation); Re claim 3, wherein the control device 1 performs next control of an increase of the number of the compressor bodies 20A-20D to be operated after a predetermined time has elapsed immediately after causing the number of the compressor bodies to be operated to increase (see paragraph [0023] of the translation).
Ren discloses, regarding claim 5, a method for controlling a gas compressor including a plurality of compressor units 2A-2D each having a compressor body 20A-20D, a motor 19A-19D for driving the compressor body, and an inverter 18A-18D for controlling a rotational speed of the motor 19A-19D, discharge pipes 10A-10D of the compressor bodies being merged with one main discharge pipe 14 (via 12), and discharge pressure (measured at 15) of the main discharge pipe 14 being controlled through control of driving frequencies of the compressor bodies 20A-20D, wherein whether recovery through an increase in the driving frequency of the motor 19A-19D of each of the compressor bodies 20A-20D is possible is determined, on the basis of the pressure value and a temporal changing amount of the discharge pressure of the main discharge pipe (pressure of 12/14 is measured at 15; see disclosure of paragraph [0012] of the translation) when the driving frequency of the motor of the compressor body is being increased but has not reached an upper limit frequency (see paragraph [0015] of the translation), and an increase of the number of the compressor bodies 20A-20D to be operated is controlled (see paragraph [0012] and [0018] of the translation); Re claim 6, wherein an insufficient gas amount and a remaining discharge capacity of the compressor body are calculated from the temporal changing amount of the discharge pressure and the pressure value and the number of the compressor bodies 20A-20D to be operated is increased when the remaining discharge capacity is smaller than the insufficient gas amount (see paragraphs [0021-0023] of the translation); Re claim 7, wherein next control of an increase of the number of the compressor bodies 20A-20D to be operated is performed after a predetermined time has elapsed immediately after the number of the compressor bodies to be operated is increased (see paragraph [0023] of the translation).

Allowable Subject Matter
Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746